Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of the prism in the direction of dripping of oil is equal to a width of a cross section of the prism” of Claim 8, and “the platform is a circular truncated cone” and “a draft angle of the platform” of Claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (CN 207989256), hereafter Ling.
Regarding Claim 1, Ling discloses a silencing device comprising: a housing (paragraph 0018; Figs. 1,2 #1,2 – upper cover and lower cover together form housing), having an air inlet and an air outlet and an internal air flow channel (paragraphs 0007,0018; Fig. 1 #6 – suction pipe port includes air inlet, #7 – air intake port includes air outlet), and the air inlet and the air outlet being in communication with each other through the air flow channel (paragraph 0007); an oil hole, provided in the housing for discharging oil from the housing (paragraph 0018; Fig. 4 #9 – drip holes as oil holes); and an oil guide part, arranged on an outer surface of the housing (paragraph 0018; Fig. 3 #10 – drip guide openings as oil guide part), wherein the oil guide part is arranged downstream of the oil hole in a flowing direction of the oil from the oil hole, such that the oil drips from the housing after the oil flows from the oil hole to the oil guide part (paragraph 0007; Figs. 3,4).
Regarding Claim 3, Ling discloses all the limitations of Claim 1 above. Ling further discloses wherein the housing comprises: an air inlet pipe, the air inlet being arranged on the air inlet pipe and communicated with the air flow channel through the air inlet pipe (paragraphs 0007,0018; Fig. 1 #6 – suction pipe port as air inlet pipe); and an air outlet pipe, the air outlet being communicated with the air flow channel through the air outlet pipe (paragraphs 0007,0018; Fig. 1 #7 – air intake port as air outlet pipe), wherein the oil hole is arranged on an extension line of the air inlet pipe in an air inflow direction (paragraph 0007; Figs. 2,4).
Regarding Claim 6, Ling discloses all the limitations of Claim 1 above. Ling further discloses wherein: the number of oil holes is at least one, the number of oil guide parts is at least one, and the oil holes and the oil guide parts are arranged in one-to-one correspondence (Figs. 3,4 – there are two oil holes #9 corresponding to two guide parts #10).
Regarding Claim 7, Ling discloses all the limitations of Claim 1 above. Ling further discloses wherein: the shape of the oil guide part is any one of the followings: a prism, a cylinder, a platform and a cone (Fig. 3, #10 – guide part is considered both a prism and a platform).
Regarding Claim 9, Ling discloses all the limitations of Claim 7 above. Ling further discloses wherein: the shape of the oil guide part is the platform, and a cross-sectional area of the platform gradually decreases in the direction of dripping of oil (Fig. 3 #10).
Regarding Claim 11, Ling discloses all the limitations of Claim 1 above. Ling further discloses wherein: the housing and the oil guide part are a one-piece structure or a split structure (paragraph 0006; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Linnert (US 4,957,517).
Regarding Claim 2, Ling teaches all the limitations of Claim 1 above. Ling further teaches the oil guide part is arranged on an outer surface of a bottom wall of the housing (Fig. 3 #10).
However, Ling fails to teach wherein: the oil hole is provided in a side wall of the housing.
Linnert teaches a silencing device with a housing, where there are oil holes in the side wall of the housing in order to drain oil from the housing (paragraph 6, lines 7-11; Fig. 1 #96 – openings as oil holes in #64 – shell as housing). The rearrangement of parts is not patentable when the operation of the prior art device would not be modified (See MPEP 2144.04 VI. C.). Ling and Linnert are analogous prior art as they each relate to silencing devices. The oil hole allows the draining/discharge of oil from the housing in both Ling and Linnert. Therefore, it would have been obvious to a person of ordinary skill in the art to rearrange the oil holes taught by Ling so that they are on the side wall as taught by Linnert, as such a rearrangement of parts would not modify the operation of the oil holes, and such a rearrangement of parts is an obvious matter of design choice (See MPEP 2144.04 VI. C.).
Regarding Claim 4, Ling teaches all the limitations of Claim 1 above.
However, Ling fails to teach further comprising: an oil baffle plate, arranged on the housing and located on a peripheral side of the oil hole.
Linnert teaches a silencing device with an oil baffle plate on the housing next to oil holes, in order to direct oil away from the casing (Col. 9, lines 6-11; Figs. 2,5 #122,124,126 – baffles). Ling and Linnert are analogous prior art as they each relate to silencing devices. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have modified the housing taught by Ling with the baffles taught by Linnert, in order to direct oil away from the housing (Linnert Col. 9, lines 6-11).
Regarding Claim 5, Ling as modified by Linnert teaches all the limitations of Claim 4 above. Ling as modified by Linnert further teaches wherein: the oil baffle plate is arc-shaped and is arranged in a circumferential direction of the oil hole (Linnert Figs. 2,5 #122,124,126 - baffles), wherein an opening is provided on the oil baffle plate, and the opening is arranged to face the oil guide part (Linnert Fig. 2; Ling Fig. 3 #10).
Regarding Claim 12, Ling teaches all the limitations of Claim 1 above. Ling further teaches a compressor comprising: the silencing device according to claim 1 (abstract; paragraph 5 – silencing device is used with a compressor).
However, Ling fails to explicitly teach a shell; wherein the silencing device is arranged in the shell, and the oil dripping from the silencing device falls into an oil pool of the compressor.
Linnert teaches a compressor with a silencing device arranged in a shell, with oil dripping from the silencing device into sump (Col. 1, line 31 – Col. 2, line 4; Col. 7, lines 47-51; Fig. 2 #56 – sump housing as shell, #80 – sump as oil pool). Ling and Linnert are analogous prior art as they each relate to silencing devices for compressors. Therefore, it would have been obvious to a person of ordinary skill in the art that the silencing device taught by Ling would be arranged in a shell, with oil dripping from the silencing device into an oil pool, as Linnert teaches that such arrangements are well known in the art as a means of collecting the oil in order to lubricate the compressor bearings (Linnert Col. 7, lines 47-51).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable for disclosing:
The silencing device according to claim 7, wherein: the shape of the oil guide part is the prism, and a length of the prism in the direction of dripping of oil is equal to a width of a cross section of the prism.
Ling teaches an oil guide part in the shape of a prism, but fails to teach that a length of the prism in the direction of dripping of oil is equal to a width of a cross section of the prism. None of the known prior art, alone or in combination, obviates this deficiency. Therefore, the combination of features is considered allowable.
Claim 10 would be allowable for disclosing:
The silencing device according to claim 9, wherein: a height of the platform in the direction of dripping of oil is greater than or equal to 2 mm and smaller than or equal to 3 mm;
and/or the platform is a circular truncated cone, one planar surface of the circular truncated cone has a diameter greater than or equal to 1 mm and smaller than or equal to 2 mm, and the other planar surface of the circular truncated cone has a diameter greater than or equal to 0.5 mm and smaller than or equal to 1 mm;
and/or a draft angle of the platform is greater than or equal to 10° and smaller than or equal to 30°.
Ling teaches an oil guide part in the shape of a platform. However, Ling is silent as to the specific dimensions of the platform. None of the known prior art, alone or in combination, provides motivation for modifying Ling to arrive at applicants claimed dimensions. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heng (US 2021/0215146), Mullis (US 10,527,331), Kinjo (US 2011/0271709), Lucas (US 8,147,575), and Tischer (US 4,662,190), each teaches a silencing device for a compressor with an oil hole in the housing to discharge oil, with a guide part adjacent the hole on the outside of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/           Examiner, Art Unit 3745                                                                                                                                                                                             

/Sabbir Hasan/           Primary Examiner, Art Unit 3745